DETAILED ACTION
Allowable Subject Matter
Claims 11 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 11, the Applicant has sufficiently amended the claim to incorporate the allowable subject matter indicated in the previous Office action filed May 13, 2022, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the first arm second end being connected to the pivot member at a first location, the first arm being configured to pivot around the pivot member central axis, the pivot member being configured to frictionally engage with the light source, and the first clip being configured to frictionally engage with a first mounting bolt of a visual flow indicator or sight flow indicator.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, May 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875